Citation Nr: 0019263	
Decision Date: 07/21/00    Archive Date: 07/25/00

DOCKET NO.  95-41 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had verified military service from November 1966 
to November 1968 and from September 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The Board remanded this case back 
to the RO for further development in February 1998, and this 
case has since been returned to the Board.


FINDING OF FACT

The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a general matter, service connection may be granted for a 
disorder incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  In cases of 
PTSD, service connection requires a current medical diagnosis 
of PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

However, the veteran  has the initial "burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual" that a claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of § [5107]."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to his claim, 
and the claim must fail.  See Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Generally, to establish that a claim for service connection 
is well grounded, a veteran must submit medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the Board has reviewed the veteran's entire 
claims file but finds no indication from the claims file that 
he has been diagnosed with PTSD.  His post-service treatment 
records reflect treatment for an anxiety disorder and 
alcoholism, but these records contain only two references to 
PTSD.  The first, from a September 1995 VA psychiatric 
examination report, indicates that the veteran had "some 
symptoms of PTSD" but also that it would be "necessary for 
the patient to be sober for a while and see if the symptoms 
would be sufficient to warrant an additional diagnosis of 
PTSD."  A diagnosis of continuous alcohol dependence was 
rendered.  The second record, an October 1995 VA treatment 
note, indicates that the veteran had applied for VA benefits 
for PTSD but contains no pertinent diagnosis.  The Board 
would point out that the veteran subsequently failed to 
report for a January 1996 psychiatric examination.

In the complete absence of a current diagnosis of PTSD, the 
Board finds that the veteran has not submitted competent 
medical evidence sufficient to justify a belief by a fair and 
impartial individual that his claim for service connection 
for that disability is well grounded.  As the veteran has not 
been shown to possess the medical expertise necessary to 
render a competent opinion regarding a diagnosis or medical 
causation, his lay opinion, as articulated in the testimony 
from his September 1997 VA Travel Board hearing, is 
insufficient to render this claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Moreover, as the veteran's claim for service connection for 
PTSD is not well grounded, the VA has no further duty to 
assist him in developing the record to support this claim.  
See Epps v. Gober, 126 F.3d at 1467-68.  Therefore, this 
claim must be denied.

Finally, the Board is unaware of the existence of additional 
relevant evidence that could serve to well ground the 
veteran's claim.  In this regard, the Board observes that the 
veteran did not respond to a March 1998 RO letter requesting 
further information as to his treatment providers and his 
claimed in-service stressors.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application.  See McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).


ORDER

The claim of entitlement to service connection for PTSD is 
not well grounded, and the appeal is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

